DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to detecting the presence of an analyte.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards detecting the presence of an analyte by determining a second set of features based on the image of the liquid crystals, wherein the second set of features comprises a plurality of outputs of a hidden layer of a trained object detection deep learning convolution neural network that was provided with values based on the pixels in the image as an input; concurrently providing at least the first set of one or more features and the second set of features to a trained support vector machine.
The closest prior art, Abbott et al. (US 2014/0356970) and Trowell et al. (US 2015/0094219) shows related systems.
The Trowell system teaches capturing an image of liquid crystals (see para. 0007, 0028, where Abbott discusses image of liquid crystals); determining a first set of one or more features based on the brightness of pixels in the image (see para. 0028, where Abbott discusses light intensities of images to detect DMMP and other chemicals).
The Trowell system teaches determining a second set of features based on the image of the liquid crystals (see para. 0300, 0301, 0303, 0310, 0358, where Trowell discusses training a support 

However, Abbott and Trowell fails to address: 
“…capturing an image of liquid crystals;
determining a first set of one or more features based on the brightness of pixels in the image;
determining a second set of features based on the image of the liquid crystals,
wherein the second set of features comprises a plurality of outputs of a hidden layer of a trained object detection deep learning convolution neural network that was provided with values based on the pixels in the image as an input;
concurrently providing at least the first set of one or more features and the second set of features to a trained support vector machine,
wherein the support vector machine was trained using features based on images captured of other liquid crystals when exposed to a first analyte and the other liquid crystals when exposed to a second analyte; and 
receiving an indication from the support vector machine indicating whether the liquid crystals have been exposed to the first analyte.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663